           Case 1:20-cv-05437-JPC Document 34 Filed 03/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RUBEN MARQUEZ DE LA CRUZ, individually and on :
behalf of others similarly situated,                                   :
                                                                       :
                                    Plaintiffs,                        :    20 Civ. 5437 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
ESTRELLITA POBLANA, INC. et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court held an Initial Pretrial Conference in this action on February 10, 2021. When the

Court inquired into the status of service on Defendants Estrellita Poblana, Inc. and Antonio Doe,

Defendants’ counsel claimed that public records reflect that Defendant Estrellita Poblana, Inc. no

longer exists. The Court postponed entering a Case Management Plan and directed Plaintiff to file

a letter with the Court by February 24, 2021, describing whether he intends to continue this action

against Defendant Estrellita Poblana, Inc. and Antonio Doe.

        Plaintiff filed a letter on February 24, 2021, advising the Court of his intent to file a motion

to amend the Complaint to remove Defendants Estrellita Poblana, Inc. and Antonio Doe from this

action and add La Estrellita Del Sur Restaurant Corp. as a defendant. (Dkt. 32).

        On February 25, 2021, the Court directed Defendants to inform the Court by March 1, 2021,

whether they consent to Plaintiff’s forthcoming motion to amend. (Dkt. 33). To date, Defendants

have not filed any objections to Plaintiff’s request.

        The Court finds that no pre-motion conference is necessary for Plaintiff’s forthcoming

motion and construes Plaintiff’s February 24, 2021 letter as requesting leave to amend the

Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2).
         Case 1:20-cv-05437-JPC Document 34 Filed 03/04/21 Page 2 of 2


       The Court grants Plaintiff’s unopposed motion to amend the Complaint. Plaintiff is directed

to file his amended Complaint by March 10, 2021.

       SO ORDERED.

Dated: March 4, 2021                               __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
